Citation Nr: 0016944	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-00 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for postoperative 
peptic/duodenal ulcer with peritonitis and gastritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to June 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDING OF FACT

The record contains no competent evidence attributing the 
veteran's current gastrointestinal/ulcer disorders to active 
service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for postoperative 
peptic/duodenal ulcer with peritonitis and gastritis.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reveals that 
in January 1974 the veteran was seen for apparent gastric 
complaints.  No palpated tenderness was noted, and the 
veteran was described as not being in pain at present.  The 
assessment included "? Gastric ulcer/Cholecystitis?"  The 
treatment plan included Maalox, and the veteran was to return 
as needed.  

Additional treatment for gastric complaints during service is 
not indicated.  Periodic examination reports in June 1978, 
May 1988, and April 1970 reflect findings referable to a 
gastrointestinal disorder.  It was specifically noted in June 
1988 and May 1988 that his stool was negative for occult 
blood.  

Postservice private records reflect that the veteran was 
hospitalized from November 10 to November 17, 1997, for 
abdominal complaints and gastrointestinal bleeding.  He 
reported that he had been in good health until approximately 
half a day prior to admission.  He denied any 
gastrointestinal disorders in the past with the exception of 
some heartburn.  Peptic ulcer disease with peritonitis was 
diagnosed.  He ultimately underwent surgery.  Additional 
tests also reflect that gastritis was indicated.  

The veteran filed a claim for service connection for 
gastrointestinal problems in March 1998.  In subsequently 
dated statements, he attested that he was treated on numerous 
occasions during service for gastric and ulcer conditions, to 
include at the time discharge examination in 1990 at the 
Beale Air Force Base (AFB) .  

The RO attempted to obtain additional SMRs in April 1999, to 
include obtaining records pertaining to the veteran from 
Beale AFB.  A reply was received from that facility in May 
1999 stating that there were no records for the veteran.  
Received in response to an April 1999 request to the National 
Personnel Records Center (NPRC) for additional SMRs was a 
November 1964 enlistment examination report not previously of 
record.  This record was negative for gastrointestinal 
complaints of time of service entrance.  The NPRC noted that 
records from Beale AFB had not been retired to that facility.  

Criteria

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In the case of peptic (gastric or duodenal) 
ulcer disease, service incurrence may be presumed if the 
disease is manifested to a compensable degree within one year 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Court has further held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required."  Grottveit, 5 Vet. 
App. at 93.  



Analysis

The veteran's SMRs contain only one reference to 
gastrointestinal complaints (in 1974), and no chronic 
disorder was specifically reported at that time or 
thereafter, to include upon numerous subsequently dated 
periodic examinations.  These periodic examinations include 
an April 1970 evaluation shortly before separation from 
service in June 1990.  Nonetheless, for purposes of 
establishing a well-grounded claim, the report of treatment 
in 1974, does provide competent evidence of an inservice 
disease.

In 1997, private records reflect that the veteran was 
diagnosed as having peptic ulcer disease with peritonitis for 
which he underwent surgery.  Additional tests also showed 
gastritis.  These records reflect that the veteran gave a 
medical history of no prior gastrointestinal problems other 
than some episodes of heartburn.  These records provide 
competent evidence of a current disease for purposes of a 
well-grounded claim.

There is no competent evidence of a nexus between the 
findings in service and the current diagnosis.  Duodenal and 
gastric ulcers are chronic diseases under 38 C.F.R. § 3.307.  
As such had there been sufficient findings to identify those 
diseases in service, the post-service diagnosis of the same 
disease would be sufficient to establish a well grounded 
claim without the need for nexus evidence.  38 C.F.R. 
§ 3.303(b); see Clyburn v. West, 12 Vet App 296 (1999).  The 
record, however, shows that the veteran was suspected on one 
occasion during service of having a gastric ulcer, and that 
many years after service he was found to have peptic ulcer 
disease.  The single questionable finding in service would 
not be sufficient to identify the disease entity for purposes 
of § 3.303.  Further, there is no competent evidence linking 
the suspected gastric ulcer to the subsequently identified 
peptic ulcer. 

The veteran has asserted that he was treated on numerous 
occasions for a gastric ulcer during service.  The service 
medical records do not support his assertion, and as a lay 
person he lacks the medical expertise to report such a 
diagnosis.  Even if he was competent to report such a 
diagnosis, or service medical records showed such treatment, 
there is no evidence of a gastric ulcer currently. 

As the record lacks competent evidence that a current 
gastrointestinal disorder originated during active service or 
that a current ulcer disorder manifest to a compensable 
degree within one year of separation, the Board concludes 
that the veteran's claim for service connection for the 
claimed disorders is not well grounded.  Accordingly, the 
instant claim is denied.  38 U.S.C.A. § 7105(d) (West 1991).  


ORDER

Service connection for postoperative peptic/duodenal ulcer 
disease with peritonitis and gastritis is denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

